 



AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) dated as of November 1, 2017 is
by and among Marathon Patent Group, Inc., a Nevada corporation (the Parent”),
Global Bit Acquisition Corp., a Nevada corporation, and a wholly-owned
subsidiary of Parent (“Acquirer”), and Global Bit Ventures Inc., a Nevada
corporation (the “Company”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties”.

 

BACKGROUND AND RECITALS

 

WHEREAS, the Company Shareholders set forth on Schedule A own on a fully diluted
basis of 100% of the presently issued and outstanding Company Shares as set
forth on Schedule A;

 

WHEREAS, the individuals or entities set forth on Schedule A own all of the
Company’s outstanding Company Debt (as hereinafter defined);

 

WHEREAS, Parent is a reporting company whose common stock is quoted on the
Nasdaq Capital Market;

 

WHEREAS, the Outstanding debt of the Parent in the amount of $5,072,232 shall be
exchanged for the Parent’s Series E Preferred Stock in a transaction pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”)
as set forth on Schedule B attached hereto;

 

WHEREAS, the respective Boards of Directors of Parent, Company and the Acquirer
deem it advisable and in the best interests of Parent, the Company and the
Acquirer that the Acquirer merge with and into the Company (the “Merger”)
pursuant to this Agreement, and the applicable provisions of the laws of the
State of Nevada.

 

WHEREAS, the Merger is to constitute a reorganization within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”), or such other tax free
reorganization or restructuring provisions as may be available under the Code.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1

 

 

ARTICLE 1

 

Definitions

 



SECTION 1.01 Definitions. In this Agreement the following terms will have the
following meanings:

 

(a) “Acquisition Shares” means the shares of Series C Preferred Stock or Common
Stock of the Parent that are being issued and delivered to the Company
Shareholders at Closing pursuant to the terms of the Merger in accordance with
Schedule A, annexed hereto;

 

(b) “Closing” means the completion (or waiver), on the Closing Date, of the
transactions contemplated hereby in accordance with Article 7 hereof;

 

(c) “Closing Date” means the day on which all conditions precedent to the
completion of the transaction as contemplated hereby have been satisfied or
waived;

 

(d) “Company Shares” means all of the issued and outstanding shares of the
Company’s equity stock, including the Company Preferred Shares and the Company’s
Common Stock $0.001 par value per share;

 

(e) “Company Shareholders” means all of the holders of the issued and
outstanding Company Shares and Company Debt;

 

(f) “Company Preferred Shares” means the issued and outstanding shares of the
Company’s Series A Preferred Stock, par value per share;

 

(g) “Company Preferred Shareholders” means the holders of the issued and
outstanding shares of the Company’s Series A Preferred Stock;

 

(h) Effective Time” means the date of the filing of appropriate Certificate of
Merger in the form required by the State of Nevada;

 

(i) “Merger” means the merger, at the Effective Time, of the Company and the
Acquirer pursuant to this Agreement;

 

(j) “Surviving Company” means the Company following the merger with the
Acquirer;

 

(k) “Parent Business” means all aspects of any business conducted by Parent and
its subsidiaries, including Subsidiary (as defined herein);

 

(l) “Parent Common Shares” means the shares of common stock in the capital of
Parent,

 

Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.

 

2

 

 

ARTICLE 2

 

The Merger

 

SECTION 2.01 The Merger. At Closing, the Acquirer shall be merged with and into
the Company pursuant to this Agreement and the separate corporate existence of
the Acquirer shall cease and the Company, as it exists from and after the
Closing, shall be the Surviving Company.

 

SECTION 2.02 Effect of the Merger. The Merger shall have the effect provided
therefore by the Nevada Revised Statutes (“NRS”). Without limiting the
generality of the foregoing, and subject thereto, at Closing (i) all the rights,
privileges, immunities, powers and franchises, of a public as well as of a
private nature, and all property, real, personal and mixed, and all debts due on
whatever account, including without limitation subscriptions to shares, and all
other choices in action, and all and every other interest of or belonging to or
due to the Company or the Acquirer, as a group, subject to the terms hereof,
shall be taken and deemed to be transferred to, and vested in, the Surviving
Company without further act or deed; and all property, rights and privileges,
immunities, powers and franchises and all and every other interest shall be
thereafter as effectually the property of the Surviving Company, as they were of
the Company and the Acquirer, as a group, and (ii) all debts, liabilities,
duties and obligations of the Company and the Acquirer, as a group, subject to
the terms hereof, shall become the debts, liabilities and duties of the
Surviving Company and the Surviving Company shall thenceforth be responsible and
liable for all debts, liabilities, duties and obligations of the Company and the
Acquirer, as a group, and neither the rights of creditors nor any liens upon the
property of Company or the Acquirer, as a group, shall be impaired by the
Merger, and may be enforced against the Surviving Company.

 

SECTION 2.03 Articles of Incorporation; Bylaws; Directors and Officers. The
Articles of Incorporation of the Surviving Company from and after the Closing
shall be the Articles of Incorporation of the Company as in effect immediately
prior to the Closing until thereafter amended in accordance with the provisions
therein and as provided by the applicable provisions of the NRS. The Bylaws of
the Surviving Company from and after the Closing shall be the Bylaws of the
Company as in effect immediately prior to the Closing, continuing until
thereafter amended in accordance with their terms, the Articles of Incorporation
of the Surviving Company and as provided by the NRS. The Parent shall take all
required actions so that immediately after the Closing, the board of directors
of the Company shall consist of the individuals set forth on Schedule 2.03(a).
The Parent shall take all required actions so that immediately after the Closing
the officers and directors of the Parent shall consist of the individuals set
forth on Schedule 2.03(b), holding the respective office(s) set forth next to
their respective names.

 

3

 

 

SECTION 2.04 Conversion of Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of the Acquirer or the Company, the
outstanding securities of the Company and the Acquirer shall be converted as
follows:

 

  (a) Reserved.         (b) Conversion of Company Shares. Each Company Share
that is issued and outstanding at the Effective Time, set forth on Schedule A,
shall automatically be cancelled and extinguished and converted, without any
action on the part of the holder thereof, into the right to receive 0.3265660438
Acquisition Shares for each Company Share. The total number of Parent Common
Shares on a fully diluted basis that the Company Shareholders will receive is
126,674,557. In the event that the Parent issues any additional Parent Shares of
Common Stock or securities convertible into Parent Common Stock (other than upon
the conversion of any existing securities of the Parent), the number of shares
of Parent Common Stock or Preferred Stock to be issued to the Company
Shareholders shall be adjusted to represent the 81% ownership set forth at the
end of this Section 2. All such Company Shares, when so converted, shall no
longer be outstanding and shall automatically be cancelled and retired and shall
cease to exist, and each holder of a certificate representing any such shares
shall cease to have any rights with respect thereto, except the right to receive
the Acquisition Shares paid in consideration therefor upon the surrender of such
certificate in accordance with this Agreement.         (c) Conversion of Series
A Preferred Stock. Each Company Preferred Share that is outstanding, at the
Effective Time, set forth on Schedule A, shall automatically be cancelled and
extinguished and converted, without any action on the part of the holder
thereof, into the right to receive Acquisition Shares in the amounts set forth
on Schedule A. All such Company Preferred Shares, when so converted, shall no
longer be outstanding and shall automatically be cancelled and retired and shall
cease to exist, and each holder of a certificate representing any such shares
shall cease to have any rights with respect thereto. Without limiting the
generality of the foregoing, each Company Shareholder who is entitled to receive
more than 2.49% of the Parent’s Common Stock may instead receive up to all of
such Common Stock in the form of the Parent’s Series C Preferred Stock as set
forth on Schedule A.         (d) Conversion of existing Convertible Notes of the
Company. At the Effective Time, all of the Company’s existing outstanding debt
(“Company Debt”), consisting of the convertible notes set forth in the Company
Disclosure Schedule shall have been cancelled and converted into Acquisition
Shares as set forth on Schedule A and as of the Closing, the Company shall not
have any outstanding Company Debt. Without limiting the generality of the
foregoing, each holder of Company Debt who is entitled to receive more than
2.49% of the Parent’s Common Stock may instead receive shares of the Parent’s
Series C Preferred Stock by giving written notice to the Parent of such election
prior to the Closing Date.

 

Immediately after the conversion of the Company Shares, the Company Preferred
Shares and the conversion of the Company Debt, the Company Shareholders will own
81.0% of the Parent’s capital stock on a fully diluted basis at the time of
Closing.

 

4

 

 

ARTICLE 3

 

Representations and Warranties of the Company

 

The Company represents and warrants to the Parent as provided below, except as
set forth in a schedule (the “Company Disclosure Schedule”) (it being understood
and agreed that disclosure of any event, item or occurrence set forth in the
Company Disclosure Letter shall apply to, qualify or modify the Section or
subsection to which it corresponds). For purposes of this Agreement a “Company
Material Adverse Effect” shall mean a material adverse change or event in the
business, results of operations, or financial condition of the Company or
adversely affecting the ability of the Company to perform its obligations under
this Agreement or on the ability of the Company to consummate the transactions
contemplated by this Agreement. For purposes of this clause, a “Company Material
Adverse Effect” shall not include any effects, events, developments or changes
arising out of or resulting from (A) changes or conditions in the U.S. or global
economy or capital or financial markets generally, including changes in interest
or exchange rates, (B) changes in the industries in which the Company operates,
(C) changes in general legal, tax, regulatory, political or general economic
conditions affecting the Company in each case, proposed, adopted or enacted
after the date hereof, or the interpretation or enforcement thereof, with the
exception of any law that would prevent the business of the Company to be
concluded in the ordinary course and in accordance with past practice or that
would prevent or substantially impair the consummation of the transactions
pursuant to this Agreement, (D) natural disasters, (E) the commencement,
occurrence, continuation or intensification of any war, sabotage, armed
hostilities or acts of terrorism, (F) any action taken by Parent or its
affiliates in bad faith or in violation of this Agreement, or (G) any matter
fully, fairly, and specifically disclosed in the Company Disclosure Schedule.

 

Section 3.01 Organization, Standing and Power. The Company is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite organizational power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on the Company. The Company is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties make such qualification necessary,
except where the failure to so qualify would not reasonably be expected to have
a Company Material Adverse Effect. The Company has delivered to the Parent true
and complete copies of the certificate of incorporation and Bylaws, each as
amended to the date of this Agreement (as so amended, the “Company Charter
Documents”). The Company owns or controls, directly or indirectly, all of the
capital stock or comparable equity interests of each subsidiary (each, a
“Subsidiary”) listed in the Company Disclosure Schedule, free and clear of any
lien, and all issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights. As of the date hereof,
the Company does not have any Subsidiaries. If as of the Closing Date, the
Company does not have any subsidiaries, all other references in this Agreement
to Subsidiaries shall be disregarded.

 

5

 

 

Section 3.02 Capital Structure. The Company is authorized to issue 200,000,000
shares of Common Stock of which 4,870,000 are issued and outstanding, 20,000,000
shares of preferred stock of which 10,000 have been designated as Series A
Preferred Stock and of which 5,400 are issued and outstanding (the “Capital
Stock”). The Company’s Capital Stock is set forth in the Company Disclosure
Schedule. Other than the Capital Stock no other shares of Common Stock or
preferred stock are issued, reserved for issuance or outstanding. All
outstanding shares of Capital Stock including the Company’s Common Stock and
Series A Preferred Stock are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of formation, the Company Charter Documents or any Contract (as defined
hereinafter defined) to which the Company is a party or otherwise bound. Other
than as set forth in the Company Disclosure Schedule, there are no bonds,
debentures, notes or other indebtedness of the Company having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of Common Stock may vote (“Voting Company
Debt”). Except as otherwise set forth herein, as of the date of this Agreement,
there are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, contracts, arrangements or undertakings of any kind to which
the Company is a party or by which the Company is bound (i) obligating the
Company to issue, deliver or sell, or cause to be issued, delivered or sold,
equity interests in, or any security convertible or exercisable for or
exchangeable into any equity interest in, the Company or any Voting Company
Debt, (ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of Common Stock of the Company.

 

Section 3.03 Authority; Execution and Delivery; Enforceability. The Company has
all requisite organizational power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
by the Company of this Agreement and the performance of its obligations under
this Agreement have been duly authorized and approved by the Board of the
Company and the owners of all the voting capital stock of the Company and no
other proceedings on the part of the Company are necessary to authorize this
Agreement and the Merger. When executed and delivered, this Agreement will be
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity (regardless of
whether enforcement is sought in equity or at law). Except for the approval of
the holders of the Company’s capital stock having the right to vote, no consent,
approval or agreement of any individual or entity is required to be obtained by
the Company in connection with the execution and performance by the Company of
this Agreement or the execution and performance by the Company of any
agreements, instruments or other obligations entered into in connection with
this Agreement.

 

Section 3.04 No Conflicts; Consents.

 

(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the terms hereof and thereof will not, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any lien, security interest, pledge, equities or claims of
any kind, voting trusts or other encumbrances (collectively “Liens”) upon any of
the properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of its respective
properties or assets is bound or (iii) any material judgment, order or decree
(“Judgment”) or material statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”) applicable to
the Company or its properties or assets.

 

6

 

 

(b) Except for required filings by the Parent with the Securities and Exchange
Commission (“Commission” or “SEC”) Commission and applicable “Blue Sky” or state
securities commissions, no material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the performance by the Company of its
obligations under this Agreement.

 

Section 3.05 Taxes.

 

(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns
were correct and complete in all material respects except to the extent any
failure to file or any inaccuracies in any filed Tax Returns, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect. All Taxes shown to be due on such Tax Returns,
or otherwise owed, have been timely paid, except to the extent that any failure
to pay, individually or in the aggregate, has not had and would not reasonably
be expected to have a Company Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(b) If applicable, the Company has established an adequate reserve reflected on
its financial statements for all Taxes payable by the Company (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against the Company, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.

 

(c) For purposes of this Agreement:

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

7

 

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

Section 3.06 Benefit Plans. The Company does not have or maintain any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company (collectively, “Company Benefit
Plans”). As of the date of this Agreement, except as set forth in the Company
Disclosure Schedule, there are no employment, consulting, indemnification,
severance or termination agreements or arrangements between the Company and any
current or former employee, officer or director of the Company, nor does the
Company have any general severance plan or policy.

 

Section 3.07 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”). Neither
the Company nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim or violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.

 

Section 3.08 Compliance with Applicable Laws. To the best of its knowledge, the
Company is in material compliance with all applicable Laws, except for instances
of noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect. This
Section does not relate to matters with respect to Taxes, which are the subject
of Section 3.05.

 

Section 3.09 Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission for which Parent or the
Company is obligated in connection with the transactions contemplate by this
Agreement based upon arrangements made by or on behalf of the Company.

 

Section 3.10 Contracts. Except as set forth in the Company Disclosure Schedule
there are no contracts that are material to the business properties, assets,
financial condition, results of operations or prospects of the Company and its
Subsidiaries taken as a whole. The Company is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or by which it or any of its properties or assets is
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse
Effect. Except as set forth in the Company’s Disclosure Schedule, the Company’s
execution of this Agreement and the consummation of the transactions
contemplated herein would not violate any Contract to which the Company or any
of its Subsidiaries is a party nor will the execution of this Agreement or the
consummation of the transactions consummated hereby violate or trigger any
“change in control” provision or covenant in any Contract to which the Company
or any Subsidiary is a party.

 

8

 

 

Section 3.11 Title to Properties. The Company does not own any real property.
The Company has sufficient title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its businesses. All such assets and
properties, other than assets and properties in which the Company has leasehold
interests, are free and clear of all Liens other than those Liens that, in the
aggregate, do not and will not materially interfere with the ability of the
Company to conduct business as currently conducted or result in or would
reasonably be expected to result in a Company Material Adverse Effect.

 

Section 3.12 Intellectual Property. Company for itself and all subsidiaries
represents and warrants to Parent as follows:

 

(a) the Company has provided Parent in writing a complete and accurate list and
provided Parent with the right to inspect true and complete copies of all
software, patents and applications for patents, trademarks, trade names, service
marks, and copyrights, and applications therefore, owned or used by Company or
in which it has any rights or licenses, except for software used by Company and
generally available on the commercial market. Company has provided Parent with a
complete and accurate description of all agreements or provided Parent with the
right to inspect true and complete copies of all agreements of Company with each
officer, employee or consultant of Company (or any subsidiary of the Company)
providing Company (or any subsidiary of the Company) with title and ownership to
patents, patent applications, trade secrets and inventions developed or used by
Company in its business. All of such agreements are valid, enforceable and
legally binding, subject to the effect or availability of rules of law governing
specific performance, injunctive relief or other equitable remedies (regardless
of whether any such remedy is considered in a proceeding at law or in equity).

 

(b) Company owns or possesses licenses or other rights to use all computer
software, software programs, patents, patent applications, trademarks, trademark
applications, trade secrets, service marks, trade names, copyrights, inventions,
drawings, designs, customer lists, propriety know-how or information, or other
rights with respect thereto (collectively referred to as “Proprietary Rights”),
used in the business of Company, and the same are sufficient to conduct Company
business as it has been and is now being conducted.

 

(c) The operations of Company do not conflict with or infringe, and no one has
asserted to Company that such operations conflict with or infringe on any
Proprietary Rights owned, possessed or used by any third party. There are no
claims, disputes, actions, proceedings, suits or appeal pending against Company
with respect to any Proprietary Rights, and none has been threatened against
Company. There are no facts or alleged fact which would reasonably serve as a
basis for any claim that Company does not have the right to use, free of any
rights or claims of others, all Proprietary Rights in the conduct of the
business of Company as it has been and is now being conducted.

 

9

 

 

(d) To the knowledge of Company, no current employee of Company (or any
subsidiary of the Company) is in violation of any term of any employment
contract, proprietary information and inventions agreement, non-competition
agreement, or any other contract or agreement relating to the relationship of
any such employee with Company or any previous employer.

 

Section 3.13 Insurance. The Company does not hold any insurance policy.

 

Section 3.14 Transactions With Affiliates and Employees. Except as set forth in
the Company Disclosure Schedule, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

Section 3.15 Application of Takeover Protections. The Company is not subject to
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company Charter Documents or the laws of its state of formation that
is or could become applicable to Company as a result of the Company fulfilling
its obligations or exercising their rights under this Agreement, including,
without limitation, the issuance of the Acquisition Shares and the Company
Shareholder’s ownership of the Acquisition Shares.

 

Section 3.16 Labor Matters. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Company Material Adverse Effect.

 

Section 3.17 ERISA Compliance; Excess Parachute Payments. The Company does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Company
Benefit Plan for the benefit of any current or former employees, consultants,
officers or directors of Company.

 

Section 3.18 No Additional Agreements. The Company does not have any agreement
or understanding with respect to the Merger other than as specified in this
Agreement.

 

Section 3.19 Investment Company. The Company is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

10

 

 

Section 3.20 Disclosure. All disclosure provided to the Parent regarding the
Company, its business and the transactions contemplated by this Agreement,
furnished by or on behalf of the Company (including the Company Shareholder’s
and Company’s representations and warranties set forth in this Agreement and the
Company Disclosure Schedule) are true and correct in all material respects and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

Section 3.21 Absence of Certain Changes or Events. Except in connection with the
transactions contemplated by this Agreement and as disclosed in the Company
Disclosure Schedule, since inception, the Company has conducted its business
only in the ordinary course, and there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Company, except changes in the ordinary course of business that
have not caused, in the aggregate, a Company Material Adverse Effect;

 

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;

 

(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Company Material Adverse
Effect;

 

(e) any material change to a material Contract by which the Company or any of
its assets is bound or subject;

 

(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair the Company’s ownership or use
of such property or assets;

 

(g) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 

(h) any alteration of the Company’s method of accounting or the identity of its
auditors;

 

(i) any declaration or payment of dividend or distribution of cash or other
property to the Company Shareholders or the Company Preferred Shareholders or
any purchase, redemption or agreements to purchase or redeem any of the Common
Stock or preferred stock of the Company;

 

(j) any issuance of equity securities to any officer, director or affiliate; or

 

11

 

 

(k) any arrangement or commitment by the Company to do any of the things
described in this Section.

 

Section 3.22 Foreign Corrupt Practices. Neither the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

Section 3.23 Licenses and Permits. The Company has obtained and maintains all
federal, state, local and foreign licenses, permits, consents, approvals,
registrations, memberships, authorizations and qualifications required to be
maintained in connection with the operations of the Company as presently
conducted and as proposed to be conducted the absence of which has caused or is
reasonably likely to cause a Company Material Adverse Effect. The Company is not
in default under any of such licenses, permits, consents, approvals,
registrations, memberships, authorizations and qualifications except for such
defaults that have not caused or would not reasonably be likely to result in a
Company Material Adverse Effect.

 

Section 3.24 Reserved.

 

Section 3.25 Indebtedness. Except as set forth in the Company Disclosure
Schedule, neither the Company nor any Subsidiary (i) has any outstanding
Indebtedness (as defined below), (ii) is in violation of any term of or is in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Company Material Adverse Effect, and
(iii) is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Company Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

12

 

 

Section 3.26 Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA Patriot Act of 2001
and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control, including, but not limited, to (i) Executive Order 13224 of September
23, 2001 entitled, “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079
(2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

Section 3.27 Management. Since August 9, 2017, no current officer or director
or, to the knowledge of the Company, no former officer or director or current
ten percent (10%) or greater member of the Company or any of its Subsidiaries
has been the subject of:

 

(a) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

(b) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(c) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(i) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

13

 

 

(ii) Engaging in any type of business practice; or

 

(iii) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(d) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

 

(e) a finding by a court of competent jurisdiction in a civil action or by the
Commission or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the Commission or any
other authority has not been subsequently reversed, suspended or vacated; or

 

(f) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

Section 3.28 Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

Section 3.29 Federal Power Act. None of the Company nor any of its Subsidiaries
is subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

Section 3.30 No Undisclosed Events, Liabilities, Developments or Circumstances.
To the best knowledge of the Company no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that in the reasonable judgment
of the Company (i) has not already been made known to the Parent; or (ii) could
have a Company Material Adverse Effect. Except as set forth in the Company
Disclosure Schedule, the Company has no liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise). The Company Disclosure
Schedule sets forth all financial and contractual obligations and liabilities
(including any obligations to issue equity or other securities of the Company)
due after the date hereof.

 

Section 3.31 No Other Representations or Warranties. Except for the
representations and warranties contained in this Agreement, neither the Company
Shareholders nor the Company has made any representation or warranty, express or
implied, concerning the Company, its financial condition, results of operations,
assets, or prospects, and such representations and warranties supersede any
prior statements made by any person regarding the transactions contemplated by
this Agreement.

 

14

 

 

ARTICLE 4

 

Representations and Warranties of the Parent

 

The Parent represents and warrants as described below to Company Shareholders
and the Company, that, except as set forth in Parent SEC Documents (as defined
in Section 4.06(a) herein and then only if: (x) the Parent SEC Document is
disclosed by form and date of filing; and (y) it is reasonably apparent that any
event, item or occurrence disclosed in such Parent SEC Documents is an event,
item or occurrence that relates to a matter covered by any representation or
warranty set forth in this Article) or in a Disclosure Schedule delivered by the
Parent to the Company (the “Parent Disclosure Schedule”) (it being understood
and agreed that disclosure of any event, item or occurrence set forth in the
Parent Disclosure Letter shall apply to, qualify or modify the Section or
subsection to which it corresponds). For purposes of this Agreement a “Parent
Material Adverse Effect” shall mean a sustained material adverse change or event
in the business, results of operations, or financial condition of the Parent or
adversely affecting the ability of the Parent to perform its obligations under
this Agreement or on the ability of the Parent to consummate the transactions
contemplated by this Agreement. For purposes of this clause, a “Parent Material
Adverse Effect” shall not include any effects, events, developments or changes
arising out of or resulting from (A) changes or conditions in the U.S. or global
economy or capital or financial markets generally, including changes in interest
or exchange rates, (B) changes in the industries in which the Parent operates,
(C) changes in general legal, tax, regulatory, political or general economic
conditions affecting the Parent in each case, proposed, adopted or enacted after
the date hereof, or the interpretation or enforcement thereof, with the
exception of any law that would prevent the business of the Parent to be
concluded in the ordinary course and in accordance with past practice or that
would prevent or substantially impair the consummation of the transactions
contemplated by this Agreement, (D) natural disasters, (E) the commencement,
occurrence, continuation or intensification of any war, sabotage, armed
hostilities or acts of terrorism, (F) any action taken by Company or its
respective affiliates in bad faith or in violation of this Agreement, or (G) any
matter fully, fairly, and specifically disclosed in the Parent Disclosure
Schedule.

 

Section 4.01 Organization, Standing and Power. The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a Parent
Material Adverse Effect. The Parent is duly qualified to do business in each
jurisdiction where the nature of its business or the ownership or leasing of its
properties make such qualification necessary and where the failure to so qualify
would reasonably be expected to have a Parent Material Adverse Effect. The
Parent has delivered to the Company true and complete copies of the Articles of
Incorporation of the Parent, as amended to the date of this Agreement (as so
amended, the “Parent Charter”), and the Bylaws of the Parent, as amended to the
date of this Agreement (as so amended, the “Parent Bylaws” and collectively, the
Parent Charter and the Parent Bylaws are referred to as the “Parent Charter
Documents”). Acquirer is duly organized, validly existing and in good standing
under the laws of the State of Nevada and has full organizational power and
authority to enter into this Agreement. Acquirer has not conducted any business.
Merger Sub has no liabilities of whatever kind or nature or any obligations
other than as provided for in this Agreement.

 

15

 

 

Section 4.02 Subsidiaries; Equity Interests. Other than as disclosed the Parent
SEC Documents, the Parent does not own, directly or indirectly, any capital
stock, partnership interest, joint venture interest or other equity interest in
any person.

 

Section 4.03 Capital Structure. The authorized capital stock of the Parent
consists of two hundred million (200,000,000) shares of Common Stock, and one
million (100,000,000) shares of preferred stock, par value $0.0001 per share, of
which 8,901,034 and 195,501 are issued and outstanding, respectively. Parent
also has warrants outstanding for the purchase of 7,487,895 shares of its Common
Stock, and options outstanding for the purchase of 448,775 shares of its Common
Stock. In addition, Parent has $5,072,232 in outstanding convertible debt that
may be converted into no more than 12,680,580 shares of Common Stock, depending
on the conversion price. No other shares of capital stock or other voting
securities of the Parent are issued, reserved for issuance or outstanding. All
outstanding shares of the capital stock of the Parent, and all such shares that
may be issued prior to the date hereof will be when issued, duly authorized,
validly issued, fully paid and non-assessable and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Nevada Revised Statutes, the Parent Charter, the Parent Bylaws or any
Contract to which the Parent is a party or otherwise bound. Except as set forth
in the Parent Disclosure Schedule as of the date of this Agreement, there are no
bonds, debentures, notes or other indebtedness of the Parent having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which holders of the Acquisition Shares Stock may vote
(“Voting Parent Debt”). Except as set forth in the Parent Disclosure Schedule,
as of the date of this Agreement, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the Parent.
Except as set forth in the Parent Disclosure Schedule, the Parent is not a party
to any agreement granting any security holder of the Parent the right to cause
the Parent to register shares of the capital stock or other securities of the
Parent held by such security holder under the Securities Act.

 

16

 

 

Section 4.04 Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the transactions contemplated by this Agreement have been duly authorized and
approved by the Board of Directors of the Parent and other than approval of this
Agreement and the Merger by the holders of the Parent’s capital stock having the
right to vote thereon(“Parent’s Shareholder Approval”), no other corporate
proceedings on the part of the Parent are necessary to authorize this Agreement
and the transactions contemplated by this Agreement. Subject to the obtaining
the Parent’s Shareholder Approval, this Agreement constitutes a legal, valid and
binding obligation of the Parent, enforceable against the Parent in accordance
with the terms hereof.

 

Section 4.05 No Conflicts; Consents.

 

(a) Subject to the Parent’s Shareholder Approval, the acceleration of
effectiveness of the Registration Statement on Form S-4 filed by the Parent with
the Commission to register the shares of Common Stock of the Parent being issued
to the Company Shareholders and the shares of Parent’s Common Stock issuable
upon conversion of the Series C Preferred Stock being issued to the Company
Shareholders in accordance with this Agreement (the “S-4 Registration
Statement”), the execution and delivery by the Parent of this Agreement and the
transactions contemplated by this Agreement do not conflict with, or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any person
under, or result in the creation of any Lien upon any of the properties or
assets of the Parent under, any provision of (i) the Parent Charter or Parent
Bylaws, (ii) any material Contract to which the Parent is a party or by which
any of its properties or assets is bound or (iii) subject and required filing
with the Commission and any required blue sky filings, any material Judgment or
material Law applicable to the Parent or its properties or assets, other than,
in any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.

 

(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Merger, other than the (A) filing with the
Commission of reports under Sections 13 and 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), (B) the S-4 Registration Statement, (C)
filings under state “blue sky” laws, as each may be required in connection with
this Agreement and the transactions contemplated by this Agreement and the
Parent’s Shareholder Approval.

 

Section 4.06 SEC Documents; Undisclosed Liabilities.

 

(a) The Parent has filed or furnished (as applicable) all Parent SEC Documents
since December 31, 2016, pursuant to Sections 13 and 15 of the Exchange Act or
Section 5 of the Securities Act, as applicable, and applicable regulations
promulgated thereunder and together with all certifications required pursuant to
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (such documents and
any other documents filed by Parent with the SEC, together will all amendments
thereto and including all exhibits and schedules thereto and documents
incorporated by reference therein collectively the “Parent SEC Documents”.

 

17

 

 

(b) As of its respective filing date, or in the case of Parent SEC Documents
that are registration statements filed pursuant to the Securities Act, as of
their respective effective dates, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act or the Securities
Act, as applicable, and the rules and regulations of the SEC promulgated
thereunder applicable to such Parent SEC Document, and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The financial
statements of the Parent included in the Parent SEC Documents: (i) have been
prepared from and in accordance with, and accurately reflect, the books and
records of Parent and its Subsidiaries in all material respects; (ii) comply as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto; (iii) have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as may be indicated in
the notes thereto or, for normal and recurring year-end adjustments as may be
permitted by the SEC on Form 10-Q or Form 8-K or any successor or like form)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto), and (iv) fairly present the financial position
of Parent and Subsidiaries as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

Section 4.07 Internal Controls; Sarbanes-Oxley Act.

 

(a) Except as disclosed in the Parent SEC Documents, Parent and its Subsidiaries
have implemented and maintain internal control over financial reporting (as
defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of Parent financial statements in accordance with GAAP, which
includes policies and procedures that: (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
disposition of the assets of Parent and its Subsidiaries; (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of Parent financial statements in accordance with GAAP, and that
receipts and expenditures of Parent and its Subsidiaries are being made only in
accordance with authorizations of Parent’s management and directors; and (iii)
provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of Parent’s assets that could have
a material effect on the Parent financial statements.

 

(b) Except as disclosed in the Parent SEC Documents, Parent (i) has implemented
and maintains disclosure controls and procedures (as defined in Rules 13a-15(e)
and 15d-15(e) of the Exchange Act) to ensure that material information required
to be disclosed by Parent in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms and is accumulated and
communicated to Parent’s management as appropriate to allow timely decisions
regarding required disclosure and (ii) has disclosed to Parent’s auditors and
the audit committee of the Board of Directors of Parent, if any (A) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting that are reasonably likely to
adversely affect in any material respect Parent’s ability to record, process,
summarize and report financial information and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Parent’s internal controls over financial reporting.

 

18

 

 

Section 4.08 Absence of Certain Changes or Events. Except as disclosed in the
Parent SEC Documents or in the Parent Disclosure Schedule, from the date of the
most recent audited financial statements included in the Parent SEC Documents to
the date of this Agreement, the Parent has conducted its business only in the
ordinary course, and during such period there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;

 

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;

 

(c) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;

 

(e) any material change to a material Contract by which the Parent or any of its
assets is bound or subject;

 

(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

 

(g) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;

 

(h) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 

(i) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;

 

(j) any alteration of the Parent’s method of accounting or the identity of its
auditors;

 

19

 

 

(k) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing option plans of the Parent; or

 

(l) any arrangement or commitment by the Parent to do any of the things
described in this Section.

 

Section 4.09 Taxes.

 

(a) The Parent has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect. All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.

 

(b) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent. The Parent is not bound by any agreement
with respect to Taxes.

 

Section 4.10 Litigation. Except as disclosed in the Parent SEC Documents or the
Parent Disclosure Schedule, there is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
the Acquisition Shares or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Parent Material Adverse Effect and neither the Parent nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

 

Section 4.11 Compliance with Applicable Laws. Except as disclosed in the Parent
SEC Documents or the Parent Disclosure Schedule, the Parent is in compliance
with all applicable Laws, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect. Except as set forth in the
Parent SEC Documents, the Parent has not received any written communication
during the past two years from a Governmental Entity that alleges that the
Parent is not in compliance in any material respect with any applicable Law. The
Parent is in compliance with all effective requirements of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations thereunder, that are
applicable to it, except where such noncompliance could not have or reasonably
be expected to result in a Parent Material Adverse Effect.

 

Section 4.12 Contracts. Except as disclosed in the Parent SEC Documents or the
Parent Disclosure Schedule, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Parent taken as a whole. The Parent is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Parent
Material Adverse Effect.

 

20

 

 

Section 4.13 Title to Properties. The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Parent has leasehold interests, are free and clear of all Liens and
except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of the Parent to conduct business as currently
conducted or result in or would reasonably be expected to result in a Parent
Material Adverse Effect. The Parent has complied in all material respects with
the terms of all material leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.

 

Section 4.14 Disclosure. All disclosure provided to the Company regarding the
Parent, its business and the transactions contemplated by this Agreement,
furnished by or on behalf of Parent (including Parent’s representations and
warranties set forth in this Agreement and the Parent Disclosure Schedule) are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein in light of the circumstances under
which they were made, not misleading.

 

Section 4.15 Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission for which Parent or the
Company is obligated in connection with the transactions contemplate by this
Agreement based upon arrangements made by or on behalf of the Parent.

 

Section 4.16 Application of Takeover Protections. The Parent is not subject to
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Parent Charter Documents or the laws of its state of formation that is
or could become applicable to Parent as a result of the Parent fulfilling its
obligations or exercising their rights under this Agreement, including, without
limitation, the issuance of the Acquisition Shares and the Company Shareholder’s
ownership of the Acquisition Shares.

 

Section 4.17 Money Laundering. The Parent is in compliance with, and have not
previously violated, the USA Patriot Act of 2001 and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, but not
limited to, the laws, regulations and Executive Orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, but not
limited, to (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.

 

Section 4.18 No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the Parent SEC Documents or the Parent Disclosure
Schedule, to the best knowledge of the Parent no event, liability, development
or circumstance has occurred or exists, or is reasonably expected to exist or
occur with respect to the Parent or its business, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that in the reasonable judgment of the Parent (i) has not already
been made known to the Company or the Company Shareholders; or (ii) could have a
Parent Material Adverse Effect. Except as set forth in the Parent SEC Documents
or the Parent Disclosure Schedule, the Parent has no liabilities or obligations
of any nature (whether accrued, absolute, contingent or otherwise). The Parent
Disclosure Schedule and/or the Parent SEC Documents set forth all financial and
contractual obligations and liabilities (including any obligations to issue
equity or other securities of the Parent) due after the date hereof.

 

21

 

 

Section 4.19 No Other Representations or Warranties. Except for the
representations and warranties contained in this Agreement the Parent has not
made any representation or warranty, express or implied, concerning the Parent,
its financial condition, results of operations, assets, or prospects, and such
representations and warranties supersede any prior statements made by any person
regarding the Merger or the transactions contemplated by this Agreement.

 

Section 4.20 Foreign Corrupt Practices. Neither the Parent, nor, to the Parent’s
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Parent has, in the course of its actions for, or on behalf of, the
Parent (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 



ARTICLE 5

Covenants

 

SECTION 5.01 Conduct of Business. Until the Closing, the Company shall conduct
its business diligently and in the ordinary course consistent with the manner in
which the Company has been operated up to the date of execution of this
Agreement.

 

SECTION 5.02 Exclusivity. Subject to any fiduciary obligations applicable to its
boards of directors, the Company and the Parent shall not (and shall not cause
or permit any of their affiliates to) engage in any discussions or negotiations
with any person or take any action that would be inconsistent with the
transactions contemplated by this Agreement. The Company shall notify the Parent
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing. The Parent shall notify the Company immediately
if any person makes any proposal, offer, inquiry or contact with respect to any
of the foregoing.

 

SECTION 5.03 Public Announcements. The Parent and the Company will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press releases or other public statements with respect to the
Agreement or the Merger and shall not issue any such press release or make any
such public statement prior to such consultation, except as may be required by
applicable Law, court process or by obligations pursuant to any listing
agreement with any national securities exchanges.

 

22

 

 

SECTION 5.04 Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

 

ARTICLE 6

 

Conditions Precedent

 

SECTION 6.01 Conditions Precedent in favor of Parent. Parent’s obligations to
carry out the transactions contemplated hereby are subject to the fulfillment
(or waiver by Parent) of each of the following conditions precedent on or before
the Closing:

 

  (a) all documents or copies of documents, securities issuances and wire
transfers required to be executed and delivered to Parent as set forth in
Article 7 hereof will have been so executed and delivered;         (b) all of
the terms, covenants and conditions of this Agreement to be complied with or
performed by the Company at or prior to the Closing will have been complied with
or performed;         (c) title to the Company Shares held by the Company
Shareholders will be free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever;         (d) the
Certificate of Merger shall be executed by the Company in form acceptable for
filing with the Nevada Secretary of State;         (e) the Company shall not
have any debt, including but not limited to the Company Debt set forth in the
Company disclosure schedule except for debt incurred in the ordinary course of
the Company’s business;        

(f)



the capitalization structure of the Company shall be as set forth in Schedule
6.01 attached hereto;         (g) there will not have occurred:

 

23

 

 



  (i) any material adverse change in the financial position or condition of the
Company its liabilities or the Company Assets or any damage, loss or other
change in circumstances materially and adversely affecting the Company Business
or the Company Assets or Company’s right to carry on the Company Business, other
than changes in the ordinary course of business, none of which has been
materially adverse, or         (ii) any damage, destruction, loss or other
event, including changes to any laws or statutes applicable to the Company or
the Company Business (whether or not covered by insurance) materially and
adversely affecting Company, the Company Business or the Company Assets;

 

  (h) the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;         (i)    the Company shall have received an evaluation of the Company
and the consideration of the acquisition shares of the Parent being received by
the Company Shareholders that is reasonably acceptable to the Parent’s Board of
Directors;         (j) all representations and warranties of the Company
contained herein shall be true and correct as of the Closing Date; and

 

(k) the holders of all of the outstanding securities entitled to vote thereon
shall have approved the Merger and the transactions contemplated by this
Agreement.

 

SECTION 6.02 Waiver by Parent. The conditions precedent set out in the preceding
section are inserted for the exclusive benefit of Parent and any such condition
may be waived in whole or in part by Parent at or prior to Closing by delivering
to the Company a written waiver to that effect signed by Parent. In the event
that the conditions precedent set out in the preceding section are not satisfied
on or before the Closing, Parent shall be released from all obligations under
this Agreement.

 



SECTION 6.03 Conditions Precedent in Favor of the Company. The obligations of
the Company to carry out the transactions contemplated hereby are subject to the
fulfillment of each of the following conditions precedent on or before the
Closing:

 

  (a) all documents or copies of documents, securities issuances and wire
transfers required to be executed and delivered to Parent as set forth in
Article 7 hereof will have been so executed and delivered;         (b) the
shareholders of Parent shall have approved the execution of this Agreement and
the consummation of the transactions contemplated by this Agreement;         (c)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Company or the Acquirer at or prior to the Closing shall
have been complied with or performed;         (d) Company shall have completed
its review and inspection of the books and records of Parent and its
subsidiaries and shall be reasonably satisfied with same in all material
respects;

 

24

 

 



  (e) Parent will have delivered the Acquisition Shares to be issued pursuant to
the terms of the Merger to the Company Shareholders at the Closing and the
Acquisition Shares will be registered on the books of Parent in the name of the
Company Shareholders at the Effective Time;         (f) title to the Acquisition
Shares will be free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever;         (g) the
Certificates of Merger shall be executed by the Acquirer in form acceptable for
filing with the Nevada Secretary of State;   (h) the Parent’s current board
shall be comprised of the individuals set forth on Schedule 2.03(a).         (i)
the individuals set forth on Schedule 2.03 (b) shall have been appointed to the
positions set forth to the right of their respective names;         (j) Parent
shall have received approval from Nasdaq pertaining to the consummation of the
Merger and execution of this Agreement;         (k) The Company shall have
received an evaluation of the Company and the consideration of the acquisition
shares of the Parent being received by the Company Shareholders that is
reasonably acceptable to the board of directors of the Company; and         (l)
The Outstanding debt of the parent in the amount of $5,072,232 shall have been
exchanged for the Parent’s Series E Preferred Stock in a transaction pursuant to
Section 3 (a)(9) of the Securities Act as set forth on Schedule B attached
hereto.         (m) there will not have occurred

 

  (i) any material adverse change in the financial position or condition of
Parent, its subsidiaries, their assets or liabilities or any damage, loss or
other change in circumstances materially and adversely affecting Parent or the
Parent Business or Parent’s right to carry on the Parent Business, other than
changes in the ordinary course of business, none of which has been materially
adverse, or         (ii) any damage, destruction, loss or other event, including
changes to any laws or statutes applicable to Parent or the Parent Business
(whether or not covered by insurance) materially and adversely affecting Parent,
its subsidiaries or its assets;

 

25

 

 

  (n) The Parent shall have filed a Registration Statement on Form S-4 with the
SEC covering the shares of Parent’s common stock to be issued to the Company
Shareholders in the Merger and the shares of Common Stock issuable upon
conversion of the Series C Preferred Stock to be issued to the Company
Shareholders in the Merger and the SEC shall have declared such registration
statement effective.         (o) The Company shall have received in opinion of
Parent’s counsel in a customary from that is acceptable to the Company’s
counsel;         (p) the transactions contemplated hereby shall have been
approved by all other regulatory authorities having jurisdiction over the
subject matter hereof, if any;         (q)

all representations and warranties of Parent and the Acquirer contained herein
shall be true and correct as of the Closing Date;



        (r) the Parent shall have filed the Certificate of Designations,
Preferences and rights of the 0% C Convertible Preferred Stock of the Parent
shall substantially in the form attached as Exhibit A shall have been filed with
the Secretary of State of the Stat of Nevada; and         (s) the shareholders
of the Parent having the right to vote thereon shall have approved the Merger.

 

SECTION 6.04 Waiver by Company. The conditions precedent set out in the
preceding section are inserted for the exclusive benefit of Company and any such
condition may be waived in whole or in part by Company at or prior to the
Closing by delivering to Parent a written waiver to that effect signed by
Company. In the event that the conditions precedent set out in the preceding
section are not satisfied on or before the Closing Company shall be released
from all obligations under this Agreement.

 

ARTICLE 7

 

CLOSING

 

SECTION 7.01 Outside Closing Date. The Merger and the other transactions
contemplated by this Agreement will be closed on or before February 28, 2017, in
accordance with the closing procedure set out in this Article.

 

SECTION 7.02 Documents to be Delivered by the Company. On or before the Closing,
the Company will deliver or cause to be delivered to the Parent:

 

  (a) all reasonable consents or approvals required to be obtained by the
Company for the purposes of completing the Merger and preserving and maintaining
the interests of the Parent under any and all Company Material Contracts and in
relation to Company Assets;         (b) an officers certificate containing
articles, bylaws, and certified copies of such resolutions of the shareholders
and directors of the Company as are required to be passed to authorize the
execution, delivery and implementation of this Agreement;

 

26

 

 

  (c) an acknowledgement from Company of the satisfaction of the conditions
precedent set forth in section 6.01 hereof;         (d) such other documents as
Parent may reasonably require to give effect to the terms and intention of this
Agreement.

 

SECTION 7.03 Documents to be Delivered by Parent. On or before the Closing,
Parent and the Acquirer shall deliver or cause to be delivered to the Company:

 

  (a) a irrevocable transfer agent instruction letter for issuance of the
Acquisition Shares to the Company Shareholders, which has been preapproved by
the Parent’s transfer agent;         (b) an officers certificate containing
articles, bylaws, and certified copies of such resolutions of the directors of
Parent and the Acquirer as are required to be passed to authorize the execution,
delivery and implementation of this Agreement;         (c) a certified copy of a
resolution of the Shareholders of Parent t dated as of the Closing Date
approving this Agreement and the Merger;         (d) an acknowledgement from
Parent of the satisfaction of the conditions precedent set forth in section 6.03
hereof;         (e) such other documents as the Company may reasonably require
to give effect to the terms and intention of this Agreement.

 

ARTICLE 8

 

Miscellaneous

 

SECTION 8.01 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

If to the Parent or the Acquirer, to:

11100 Santa Monica Blvd., Ste. 380

Los Angeles, California 90025

 

27

 

 

With a copy to:

 

Harvey J. Kesner, Esq.

1185 Avenue of the Americas, 37th Floor

New York, New York, 10036

 

If to the Company, to:

 

Global Bit Ventures, Inc.

 

[                                         ]

 

With a copy to:

 

Grushko & Mittman, P.C.

515 Rockaway Avenue

Valley Stream, N.Y. 11581

Att: Barbara R. Mittman

 

SECTION 8.02 Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and Parent. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

SECTION 8.03 Replacement of Securities. If any certificate or instrument
evidencing any Acquisition Securities is mutilated, lost, stolen or destroyed,
the Parent shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement certificate or
instrument. If a replacement certificate or instrument evidencing any
Acquisition Securities is requested due to a mutilation thereof, the Parent may
require delivery of such mutilated certificate or instrument as a condition
precedent to any issuance of a replacement.

 

SECTION 8.04 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Company and
Parent and the Company will be entitled to specific performance under this
Agreement. The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

28

 

 

SECTION 8.05 Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”.

 

SECTION 8.06 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

SECTION 8.07 Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and facsimile or electronic delivery of this Agreement is legal, valid
and binding for all purposes.

 

SECTION 8.08 Captions and Section Numbers. The headings and section references
in this Agreement are for convenience of reference only and do not form a part
of this Agreement and are not intended to interpret, define or limit the scope,
extent or intent of this Agreement or any provision hereof.

 

SECTION 8.09 Section References and Schedules. Any reference to a particular
“Article”, “section”, “paragraph”, “clause” or other subdivision is to the
particular Article, section, clause or other subdivision of this Agreement and
any reference to a Schedule by letter will mean the appropriate Schedule
attached to this Agreement and by such reference the appropriate Schedule is
incorporated into and made part of this Agreement.

 

SECTION 8.10 Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Company Disclosure Schedule and the Parent Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the transactions contemplated by this Agreement and (b) are not
intended to confer upon any person other than the Parties any rights or
remedies. The representations and warranties of the Company Shareholder and the
Company contained in this Agreement shall survive the Closing and the
termination of this Agreement.

 

SECTION 8.11 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws. Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in the State of New York,
New York County and the parties hereby waive any and all rights to trial by
jury.

 

29

 

 

SECTION 8.12 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties. Any purported assignment without such consent
shall be void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement and Plan of Reorganization as of the date first above written.

 



The Parent:       MARATHON PATENT GROUP       By: /s/ Douglas Croxall    
                   The Acquirer:       GLOBAL BIT ACQUISITION CORP         By:
/s/ Douglas Croxall         The Company:       GLOBAL BIT VENTURES, INC.        
By: /s/ Jesse Sutton  

 

30

 





 